DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (beginning on page 9) that Peeters and Rantala each disclose specific structures linked to the respective white lights generated; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since Peeters utilizes LED sources, including a blue light source (in the wavelength range 400-440nm) to create white light from the combination of light from the light sources, and Rantala utilizes LED sources, including a blue light source (“at or near 450 nm” [0050]) to create white light from the combination of light from the light sources, one of ordinary skill in the art would recognize both references as solving the same problem (generating white light from a combination of light generated from separate LED light sources) and it would have been obvious to modify Peeters with the suggestion in 
Applicant has cited paragraph [0037] of Rantala demonstrating that the chosen method for generating white light in Rantala is spatial integration of the light sources under a wavelength conversion layer in the near vicinity of one another. However, this does not teach that modifying the wavelength conversion material of Rantala with the wavelength conversion material of Peeters prevents the white light that is generated from being used in a disinfecting operation. Further, since Peeters and Rantala generate white light of substantially the same wavelength, using LED light source having substantially the same wavelength, one of ordinary skill in the art would recognize that the intended use of the light for disinfecting would be an obvious application of the white light generated in Peeters, since Rantala teaches that white light (generated by a similar method) can be utilized in a disinfecting procedure.
Applicant cites paragraph [0009] of Rantala in arguing that Rantala relies upon an integrated light source structure and that the LEDs cannot be separated from one another. However, paragraph [0009] of Rantala refers to a specific example in Anderson et al. U.S. Patent No. 8,398,264, which forms white light by combining one LED light source emitting ultraviolet radiation with another LED light source emitting white light. Rantala suggests (in paragraph [0020]) that the solution to the problems of Anderson is to create a structure with a single substrate including one LED light source having an emission wavelength of 405 nm and one LED light source having an emission wavelength of 450 nm. Peeters utilizes a single substrate 20 including one LED light source having an emission wavelength between 400-440 nm and one LED light source 
Regarding Applicant’s argument (on page 10) that Peeters generates the “crisp white” effect by emitting light ≤420 nm, paragraph [0128] of Peeters specifies that the presence of the light source that generates light between 400-440 nm results in the generation of light ≤420 nm. In Rantala, the equivalent LED light source is specified as generating light of 405 nm (Rantala: [0020]) and so, by this definition in Peeters, the combined light of Rantala is crisp white light, and therefore fulfills the requirements of Peeters for generating crisp white light and modifying Peeters with Rantala would result in utilizing the invention of Peeters within acceptable limits of Peeters, where Rantala describes a benefit which flows from utilizing the invention of Peeters within a more specific wavelength range (generating disinfecting white light)..



Regarding Applicant’s argument (on page 11) that Rantala fails to describe the limitation of claim 8 with sufficient specificity; Applicant contends that the description in Rantala of light emitted in a wavelength range of 365-430 nm is not sufficiently specific to the claimed wavelength range of 380-420 nm because the wavelength range 380-420 nm is critical to the intended use of the light for disinfecting. Rantala teaches that “Any lower intensity source with suitable emission spectrum can be used for disinfection as long as the exposure times are long enough but still of practical value” [0004] and therefore identifies the criticality of a selected spectral wavelength (a suitable emission spectrum) and specifies that “The source is emitting white light and same time giving low intensity emission at 405 nm to provide continuous disinfection functionality” [0051]. Although Rantala only specifies the optical power of “at least 10% optical power is emitted between 365 nm and 430 nm wavelength range” [claim 6], Rantala is concerned primarily (and a various points throughout the reference) with light of the wavelength 405 nm. Further, since Rantala identifies that using the light source for disinfecting (the stated and primary purpose of the light source) requires a mere adjustment of the wavelength and/or exposure time, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use disinfecting  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Applicant’s argument (on page 12) that combining Rantala’s teaching with those of Peeters would change the spectral distribution of Peeters; Applicant cites figure 12 (dashed line) as evidence of the crisp white effect desired by Peeters. This dashed line in figure 12 appear to illustrate a spectral peak near the 410-420 nm range (as discussed in paragraph [0128], which describes the desire to use a peak lower than 420 nm). Rantala illustrates similar diagram in figure 2 with the spectral peak of 405 nm that is discussed throughout the reference. Since the 405 nm emission LED source of Rantala is within the described range of the 400-440 nm emission LED source of Peeters, and since the 405 nm source of Rantala is lower than 420 nm, which Peeters describes as exciting fluorescent white agents, producing a crisp white light (Peeters: [0128]); modifying Peeters with Rantala would result in utilizing the invention of Peeters within acceptable limits of Peeters, where Rantala describes a benefit which flows from utilizing the invention of Peeters within a more specific wavelength range (generating disinfecting white light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. U.S. PGPUB No. 2015/0049459 in view of Rantala U.S. PGPUB No. 2017/0014538.

Regarding claim 1, Peeters discloses a system for generating white light (“A light emitting module (10), adapted to produce white output light” [Abstract]), the system comprising: a first light emitter 102 configured to emit a first light for inactivating microorganisms comprising a first peak wavelength in a range of 380 nanometers (nm) to 420 nm (“the second light emitting element 102, here a second LED chip, is adapted to emit short wavelength blue light, typically in the wavelength range from 400 to 440 nm” [0091]), wherein no light- converting material is directly in front of the first light emitter 102 (“the second LED chip 102 lacks a wavelength converting material, and may be referred to as a direct emitting LED chip” [0091]); a second light emitter 101 configured to emit a second light towards a light converting material 104, wherein the second light comprises a second peak wavelength different from the first peak wavelength (“The first light emitting element 101, here a first light emitting diode (LED) chip, is adapted to emit light in the blue wavelength range, in particular from 440 to 460 
Rantala discloses a tunable light source formed by a number of LED units emitting light of different wavelengths, which combine to form a white light (“In a nominal operation point the current is adjusted for both emitters are simultaneously, however, electrical circuitry being independent current is adjusted separately and the emission appears as white light in both cases” [0050]), wherein the white light is tunable in order to be utilized for a sterilization procedure (“The invention enables disinfection by a lighting source or a luminaire visibly apparent to human as a white light source that is neither harmful to a human nor creates discomfort” [Abstract]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tunable functionality of 

Regarding claim 2, Peeters discloses that the second peak wavelength is in a wavelength range of:380 nm to 420 nm; 440 nm to 495 nm; or greater than 495 nm (“The first light emitting element 101, here a first light emitting diode (LED) chip, is adapted to emit light in the blue wavelength range, in particular from 440 to 460 nm” [0089]).

Regarding claim 3, Peeters discloses that the third peak wavelength is in a wavelength range of: 440 nm to 495 nm; 495 nm to 570 nm; or 620 nm to 750 nm (“The wavelength converting material 104 is adapted to convert part of the blue light emitted by the first LED 101 into light of longer wavelengths, typically of the green to red spectral range” [0090] – “For example, one wavelength converting material may be capable of emitting light having an emission peak wavelength in the range of from 500 to 600 nm (representing green-yellow)” [0037]).


Rantala discloses a tunable light source formed by a number of LED units emitting light of different wavelengths, which combine to form a white light (“In a nominal operation point the current is adjusted for both emitters are simultaneously, however, electrical circuitry being independent current is adjusted separately and the emission appears as white light in both cases” [0050]), wherein the white light is tunable in order to be utilized for a sterilization procedure (“The invention enables disinfection by a lighting source or a luminaire visibly apparent to human as a white light source that is neither harmful to a human nor creates discomfort” [Abstract]). Therefore the disinfecting light is disinfecting white light (“The present invention also provides a lighting fixture facilitating white light illumination and continuous disinfection functionality” [0020]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tunable functionality of the white light source of Peeters to be tuned to be either a non-harmful visible white light or a disinfecting light (as suggested by Rantala) so as to increase the usefulness of the light source in such a way that it can be utilized in one of the two ways suggested by 

Regarding claim 8, Peeters discloses the claimed invention except that there is no explicit disclosure of optimizing the claimed values of the emitted light.
Rantala discloses that “CRI of visible spectrum is over 70 and color temperature is between 2000K and 8000K and that at least 10% optical power is emitted between 365 nm and 430 nm wavelength range” [Claim 6].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have optimized the light emitting properties of Peeters to have the claimed properties (as suggested by Rantala) in order to provide a light source having disinfecting properties but which does not provide harm or discomfort when perceived by a human viewer (as suggested in Rantala). 

Regarding claim 9, Peeters discloses a light emitting device for generating white light (“A light emitting module (10), adapted to produce white output light” [Abstract]), the light emitting device comprising: a first light emitter 102 configured to emit a first light for inactivating microorganisms comprising a first peak wavelength in a range of 380 nanometers (nm) to 420 nm (“the second light emitting element 102, here a second LED chip, is adapted to emit short wavelength blue light, typically in the wavelength range from 400 to 440 nm” [0091]); a second light emitter 101 configured to emit a 
Rantala discloses a tunable light source formed by a number of LED units emitting light of different wavelengths, which combine to form a white light (“In a nominal operation point the current is adjusted for both emitters are simultaneously, however, 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tunable functionality of the white light source of Peeters to be tuned to be either a non-harmful visible white light or a disinfecting light (as suggested by Rantala) so as to increase the usefulness of the light source in such a way that it can be utilized in one of the two ways suggested by Rantala. Both Peeters and Rantala suggest that the white light generated by the plural LED light sources (which emit light of different wavelengths to be combined into white light) is tunable while Rantala suggests a specific application where such adjustability is desired (as described in the [Abstract] of Rantala).

Regarding claim 10, Peeters discloses that the second peak wavelength is in a wavelength range of:380 nm to 420 nm; 440 nm to 495 nm; or greater than 495 nm (“The first light emitting element 101, here a first light emitting diode (LED) chip, is adapted to emit light in the blue wavelength range, in particular from 440 to 460 nm” [0089]).

Regarding claim 11, Peeters discloses that the third peak wavelength is in a wavelength range of: 440 nm to 495 nm; 495 nm to 570 nm; or 620 nm to 750 nm (“The 

Regarding claim 14, Peeters discloses the claimed invention except that although Peeters discloses that the resulting white light produced by the combination of the light from LED 102 and the light converted by wavelength conversion material 104 is tunable (“By adding a certain amount of short wavelength blue to the light spectrum, an excellent white rendition can be achieved. There is a possibility of making crisp white by tuning the color point far below the BBL” [0053]), there is no explicit disclosure that the white light is disinfecting white light.
Rantala discloses a tunable light source formed by a number of LED units emitting light of different wavelengths, which combine to form a white light (“In a nominal operation point the current is adjusted for both emitters are simultaneously, however, electrical circuitry being independent current is adjusted separately and the emission appears as white light in both cases” [0050]), wherein the white light is tunable in order to be utilized for a sterilization procedure (“The invention enables disinfection by a lighting source or a luminaire visibly apparent to human as a white light source that is neither harmful to a human nor creates discomfort” [Abstract]). Therefore the disinfecting light is disinfecting white light (“The present invention also provides a 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tunable functionality of the white light source of Peeters to be tuned to be either a non-harmful visible white light or a disinfecting light (as suggested by Rantala) so as to increase the usefulness of the light source in such a way that it can be utilized in one of the two ways suggested by Rantala. Both Peeters and Rantala suggest that the white light generated by the plural LED light sources (which emit light of different wavelengths to be combined into white light) is tunable while Rantala suggests a specific application where such adjustability is desired (as described in the [Abstract] of Rantala).

Regarding claim 15, Peeters discloses that the substrate 103 comprises at least one of: a printed circuit board (PCB), a reflector, or a light emitting diode (LED) package (“The support 103 may be or form part of any suitable physical and/or functional support structure, including a printed circuit board (PCB)” [0094]).

Regarding claim 16, Peeters discloses a method for emitting light, the method comprising: emitting, via a first light emitter 102, a first light for inactivating microorganisms comprising a first peak wavelength in a range of 380 nanometers (nm) to 420 nm (“the second light emitting element 102, here a second LED chip, is adapted to emit short wavelength blue light, typically in the wavelength range from 400 to 440 nm” [0091]); emitting, via a second light emitter 101, a second light comprising a second 
Rantala discloses a tunable light source formed by a number of LED units emitting light of different wavelengths, which combine to form a white light (“In a nominal operation point the current is adjusted for both emitters are simultaneously, however, electrical circuitry being independent current is adjusted separately and the emission 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tunable functionality of the white light source of Peeters to be tuned to be either a non-harmful visible white light or a disinfecting light (as suggested by Rantala) so as to increase the usefulness of the light source in such a way that it can be utilized in one of the two ways suggested by Rantala. Both Peeters and Rantala suggest that the white light generated by the plural LED light sources (which emit light of different wavelengths to be combined into white light) is tunable while Rantala suggests a specific application where such adjustability is desired (as described in the [Abstract] of Rantala).

Regarding claim 17, Peeters discloses, with respect to the embodiment of figure 6, that a third light emitter 110 is configured to emit a fourth light towards a second light-converting material 85, wherein the fourth light comprises a fourth peak wavelength (“The two blue light emitting diodes 110 are arranged to emit blue light having a peak wavelength between 440 and 460 nm. The two blue light emitting diodes 110 comprise a wavelength converting material 85, thus forming phosphor-converted LEDs, which may be adapted to emit white light depending on the choice of wavelength converting material” [0118]); and wherein the second light-converting material 85 arranged is configured to convert a portion of the fourth light to a fifth light comprising a fifth peak 

Regarding claim 18, Peeters discloses that the third peak wavelength is in a wavelength range of: 440 nm to 495 nm; 495 nm to 570 nm; or 620 nm to 750 nm (“The wavelength converting material 104 is adapted to convert part of the blue light emitted by the first LED 101 into light of longer wavelengths, typically of the green to red spectral range” [0090] – “For example, one wavelength converting material may be capable of emitting light having an emission peak wavelength in the range of from 500 to 600 nm (representing green-yellow)” [0037]).

Regarding claim 19, Peeters discloses the claimed invention except that although Peeters discloses that the resulting white light produced by the combination of the light from LED 102 and the light converted by wavelength conversion material 104 is tunable (“By adding a certain amount of short wavelength blue to the light spectrum, an excellent white rendition can be achieved. There is a possibility of making crisp white by tuning the color point far below the BBL” [0053]), there is no explicit disclosure that the white light is disinfecting white light.
Rantala discloses a tunable light source formed by a number of LED units emitting light of different wavelengths, which combine to form a white light (“In a nominal operation point the current is adjusted for both emitters are simultaneously, however, electrical circuitry being independent current is adjusted separately and the emission 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tunable functionality of the white light source of Peeters to be tuned to be either a non-harmful visible white light or a disinfecting light (as suggested by Rantala) so as to increase the usefulness of the light source in such a way that it can be utilized in one of the two ways suggested by Rantala. Both Peeters and Rantala suggest that the white light generated by the plural LED light sources (which emit light of different wavelengths to be combined into white light) is tunable while Rantala suggests a specific application where such adjustability is desired (as described in the [Abstract] of Rantala).

Regarding claim 20, Peeters discloses the claimed invention except that there is no explicit disclosure of optimizing the claimed values of the emitted light.
Rantala discloses that “CRI of visible spectrum is over 70 and color temperature is between 2000K and 8000K and that at least 10% optical power is emitted between 365 nm and 430 nm wavelength range” [Claim 6].


Regarding claim 21, Peeters discloses the claimed invention except that while Peeters discloses that the first light source emits light “in the wavelength range from 400 to 440 nm” [0091], there is no explicit disclosure that the peak wavelength of the first light source if 405 nm.
Rantala discloses that “CRI of visible spectrum is over 70 and color temperature is between 2000K and 8000K and that at least 10% optical power is emitted between 365 nm and 430 nm wavelength range” [Claim 6], and Rantala discloses that “The complete emission of the white light source is formed of as a sum of the emission of the 405 nm emitter and of the emission of the 450 nm emitter, and the emission from the wavelength conversion material, which is excited by the emission of the 450 nm emitter” [0054].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have optimized the light emitter of Peeters (having a wavelength range of 400-440 nm) to have the specific wavelength emission of Rantala (405 nm) in order to provide a light source having disinfecting properties but which does not provide harm or discomfort when perceived by a human viewer (as suggested in Rantala). 

Regarding claim 22, Peeters discloses the claimed invention except that there is no explicit disclosure of optimizing the claimed values of the emitted light.
Rantala discloses that “CRI of visible spectrum is over 70 and color temperature is between 2000K and 8000K and that at least 10% optical power is emitted between 365 nm and 430 nm wavelength range” [Claim 6].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have optimized the light emitting properties of Peeters to have the claimed properties (as suggested by Rantala) in order to provide a light source having disinfecting properties but which does not provide harm or discomfort when perceived by a human viewer (as suggested in Rantala). 

Regarding claim 23, Peeters discloses the claimed invention except that while Peeters discloses that the first light source emits light “in the wavelength range from 400 to 440 nm” [0091], there is no explicit disclosure that the peak wavelength of the first light source if 405 nm.
Rantala discloses that “CRI of visible spectrum is over 70 and color temperature is between 2000K and 8000K and that at least 10% optical power is emitted between 365 nm and 430 nm wavelength range” [Claim 6], and Rantala discloses that “The complete emission of the white light source is formed of as a sum of the emission of the 405 nm emitter and of the emission of the 450 nm emitter, and the emission from the wavelength conversion material, which is excited by the emission of the 450 nm emitter” [0054].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have optimized the light emitter of Peeters (having a wavelength range of 400-440 nm) to have the specific wavelength emission of Rantala (405 nm) in order to provide a light source having disinfecting properties but which does not provide harm or discomfort when perceived by a human viewer (as suggested in Rantala). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. U.S. PGPUB No. 2015/0049459 in view of Rantala U.S. PGPUB No. 2017/0014538 in further view of Yamakawa et al. U.S. PGPUB No. 2018/0139817.


Yamakawa discloses a light source for generating a white light by combining light of different wavelengths emitted from separate LED light sources, wherein, as illustrated in figure 27, the LED light sources (and respective phosphor films) are disposed under a lens (“the light emission device cover 25 may be provided with a lens (not shown) which is disposed on an outer surface of a wall portion facing the substrate 23” [0163]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have combined Peeters with the lens of Yamakawa in order to provide an optimal amount of focusing for the emitted white light so as to make the light more useful in an application where it is desired for the light to be focused, thereby improving the density of the light for illuminating an object of specific size.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. U.S. PGPUB No. 2015/0049459 in view of Rantala U.S. PGPUB No. 2017/0014538 in view of Lee et al. U.S. PGPUB No. 2009/0262515.

Regarding claim 12, Peeters discloses that a third light emitter 110 is configured to emit a fourth light towards a second light-converting material 85, wherein the fourth light comprises a fourth peak wavelength (“The two blue light emitting diodes 110 are arranged to emit blue light having a peak wavelength between 440 and 460 nm. The two blue light emitting diodes 110 comprise a wavelength converting material 85, thus 
Lee discloses a light source for generating white light from light emitted from LED light sources configured to emit light of different wavelengths, wherein the first, second, and third LEDs each emit light having different wavelengths from those of the others (and of the other light converted by converting phosphors): “A first light emitting diode 16 has a peak emission wavelength between 360 and 420 nm, and a second light emitting diode 17 has a peak emission wavelength between 400 and 450 nm. In addition, a third light emitting diode 18 has a peak emission wavelength between 430 and 500 nm. Further, the wavelength-conversion means 13 includes a first phosphor having a peak emission wavelength between 440 and 500 nm, a second phosphor having a peak emission wavelength between 500 and 590 nm, and a third phosphor having a peak emission wavelength between 580 and 700 nm, which are mixed with each other at an appropriate ratio” [0042].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the three LED light emitter of Peeters with the different emission wavelengths disclosed in Lee in order to optimize 

Regarding claim 13, Peeters discloses that the third light emitter 110 comprises a light converting material 85 (as illustrated in figure 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 5, 1, 1, and 5, respectively, of U.S. Patent No. 10,806,812. Although the claims at issue are not identical, they are not patentably distinct from each other because 1, 1, 1, 5, 1, 1, and 5 of U.S. Patent No. 10,806,812 anticipate every limitation of claims 1, 2, 7, 8, 16, 19, and 20 of the immediate application and it is impossible to practice the invention of the immediate application, as claimed, without infringing upon these claims of U.S. Patent No. 10,806,812.
Claims 9, 10, 14, 15, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, and 5, respectively, of U.S. Patent No. 10,806,812 in view of Peeters et al. U.S. PGPUB No. 2015/0049459. Claims 1, 1, 1, 1, and 5, respectively, of U.S. Patent No. 10,806,812 anticipated every limitation of claims 9, 10, 14, 15, and 22, respectively, of the immediate application, except that there is no disclosure of the claimed substrate comprising the first and second light emitters.
Peeters et al. U.S. PGPUB No. 2015/0049459 discloses a light emitting device for generating white light (“A light emitting module (10), adapted to produce white output light” [Abstract]), the light emitting device comprising: a first light emitter 102 configured to emit a first light for inactivating microorganisms comprising a first peak wavelength in a range of 380 nanometers (nm) to 420 nm (“the second light emitting element 102, here a second LED chip, is adapted to emit short wavelength blue light, typically in the wavelength range from 400 to 440 nm” [0091]); a second light emitter 101 configured to emit a second light comprising a second peak wavelength different from the first peak wavelength (“The first light emitting element 101, here a first light emitting diode (LED) chip, is adapted to emit light in the blue wavelength range, in particular from 440 to 460 nm” [0089]); a light-converting material 104 configured to convert a portion of the second light to a third light comprising a third peak wavelength different from the second peak wavelength (“The wavelength converting material 104 is adapted to convert part of the blue light emitted by the first LED 101 into light of longer wavelengths, typically of the green to red spectral range” [0090]); and a substrate 103 comprising the first light emitter 102 and the second light emitter 101 (as illustrated in figure 1); wherein no light-converting material is directly in front of the first light emitter (“the second LED chip 102 lacks a wavelength converting material, and may be referred to as a direct emitting LED chip” [0091]), and wherein the white light is formed beyond the light-converting material (“The module according to the invention provides white light of acceptable color rendering with a "crisp white" effect” [Abstract]). However, although Peeters discloses that the resulting white light produced by the combination of the light from LED 102 and the light converted by wavelength conversion material 104 is tunable (“By adding a certain amount of short wavelength blue to the light spectrum, an excellent white rendition can be achieved. There is a possibility of making crisp white by tuning the color point far below the BBL” [0053]), there is no explicit disclosure that the white light is disinfecting white light.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10,806,812 with the substrate of Peeters et al. U.S. PGPUB No. 2015/0049459 in order to provide a suitable apparatus for mounting the light emitters relative to one another so as to allow the light emitters to emit the light to be combined into a single white light.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4; Peeters et al. U.S. PGPUB No. 2015/0049459 discloses, with respect to the embodiment of figure 6, that a third light emitter 110 is configured to emit a fourth light towards a second light-converting material 85, wherein the fourth light comprises a fourth peak wavelength (“The two blue light emitting diodes 110 are arranged to emit blue light having a peak wavelength between 440 and 460 nm. The two blue light emitting diodes 110 comprise a wavelength converting material 85, thus forming phosphor-converted LEDs, which may be adapted to emit white light depending on the choice of wavelength converting material” [0118]); and wherein the second light-converting material 85 arranged is configured to convert a portion of the fourth light to a fifth light comprising a fifth peak wavelength different from the fourth peak wavelength (since the blue light from LED 110 is converted to “yellow/green/red” [0120], such that 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a system for generating disinfecting light, comprising: a first light emitter emitting light in a wavelength range of 380-420 nm where no light converting material is directing in front of the first emitter, a second light emitter configured to emit a second light towards a light converting material, and a third light emitter emits light towards a second light converting material different from the first light converting material; wherein light passing through the first and second light converting materials is disinfecting light.

Regarding claim 5; claim 5 would be allowable at least for its dependence upon claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON L MCCORMACK/Examiner, Art Unit 2881